Citation Nr: 1028104	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine prior to June 6, 2008.  

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease of the lumbar 
spine from June 6, 2008.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had various periods of active service with the Texas 
Army National Guard between June 1983 and September 1993.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO) which granted the Veteran's claim for service 
connection for degenerative disc disease of the lumbar spine; a 
10 percent disability rating was assigned, effective February 8, 
2006.  The Veteran expressed disagreement with the assigned 
disability rating and initiated the current appeal.  Although the 
RO subsequently increased the assigned disability rating, the 
Veteran has made clear his desire to proceed with his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule for 
Rating Disabilities, the pending appeal as to that issue is not 
abrogated].

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Houston RO in 
May 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.  

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected degenerative disc disease 
of the lumbar spine.  See e.g. the Veteran's May 2010 VA hearing 
transcript at page 3.  Such a claim has not been developed by the 
RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, a remand of this case is necessary.  The Board 
regrets the delay caused by this remand.  After a thorough review 
of the claims folder, however, the Board finds that further 
evidentiary development of this issue is necessary prior to a 
final adjudication of the claims.  

Higher Initial Rating for Lumbar Spine Disability

The Veteran has asserted that his service-connected degenerative 
disc disease of the lumbar spine has increased in severity since 
his last VA examination in June 2008.  Specifically, the Veteran 
has asserted that his low back condition is productive of 
radicular pain in both legs and further neurological deficits.  
See the May 2010 VA hearing transcript at pages 3-6.  In light of 
the Veteran's allegation that his service-connected degenerative 
disc disease of the lumbar spine has worsened since his most 
recent VA examination, the Board is of the opinion that a new VA 
examination is warranted to assess the current severity of the 
Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.159(c) (4) (2009).  The Veteran is entitled to a new 
VA examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to 
assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order 
to accurately assess the severity of the Veteran's degenerative 
disc disease of the lumbar spine, he should be afforded a new and 
contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

In addition to the foregoing, the Board notes that the Veteran 
has asserted that he has received recent treatment for his 
degenerative disc disease of the lumbar spine, to include 
rehabilitation.  See the May 2010 VA hearing transcript at pages 
5-6.  The most recent VA treatment records associated with the 
Veteran's claims file are dated to August 8, 2008.  Therefore, 
the procurement of the Veteran's pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the possession 
of the VA are deemed to be constructively of record, they must be 
obtained.  Id.  

Total Disability Rating due to Individual Unemployability (TDIU)

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  Obtain the Veteran's treatment records 
(include physical therapy treatment 
records) for the VA facility in Corpus 
Christi, Texas dated from August 8, 2008 
forward.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Thereafter, the Veteran should be 
scheduled for an examination to determine 
the nature and extent of his low back 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including range of motion testing, 
should be conducted.  All pertinent low 
back pathology which is found on 
examination should be noted in the 
evaluation report.

In addition, the examiner should discuss 
any limitation of motion or (favorable or 
unfavorable) ankylosis of the thoracolumbar 
spine as well as any unfavorable ankylosis 
of the entire spine found to be associated 
with the service-connected disability.  
Also, the examiner should discuss any 
neurological deficits found to be 
associated with the service-connected 
disorder.

Further, the examiner should discuss 
whether the Veteran's low back exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
any of his repeatedly over a period of 
time.

4.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

